Smith, C. J.,
delivered the opinion of the court.
This is an appeal, to settle the principles of the case, from an order entered by the court below in a proceeding to establish a drainage district under the provisions of chapter 39, Code of 1906 (chapter 99, Hemingway’s Code). The drainage commissioners made their report in accordance with section 1693, Code of 1906 (section. 4273, Hemingway’s Code), and upon objections thereto being filed it was ordered that: “Said report of said drainage commissioners be referred back to them, and that they be required to employ a competent engineer to make a survey, of said above-described proposed drainage district, and that the data as thus obtained be brought again into court for hearing.”
The statute under which the district is being formed does not provide for the appeal here attempted to be taken, and the orders and decrees made in the process of the creation of a drainage district were not within the general statutes regulating appeals from the chancery court. Drainage District v. Napenee Plantation Co., 118 Miss. 493, 78 So. 709.
The motion of the appellee to dismiss the appeal will be sustained.

Sustained.